Hoar, J.
The offence of maintaining a common nuisance by keeping a tenement used for the illegal sale of intoxicating liquor, is a wholly distinct offence from that of the sale of such liquors ; and the conviction of one is no bar to a conviction of the other, although evidence of the same sales of liquor may be relied on to prove each.
The seller of the liquor is punishable. The keeper of the tenement used for the illegal sale is punishable. If the seller and the keeper is the same person, then that person commits both offences and incurs both penalties. Commonwealth v. Bub*123ser, 14 Gray, 83. Commonwealth v. O’Donnell, 8 Allen, 548 Commonwealth v. Cutler, 9 Allen, 486. Commonwealth v. Harris 13 Allen, 534. Exceptions overruled *

 A similar decision was made in the cases of Commonwealth vs. Bartholomew Cotter and Commonwealth vs. Ferdinand Dickinson, argued at October term 1867 for Worcester by G. F. Ferry for the defendants, and C. Allen, Attorney General, for the Commonwealth.